PER CURIAM.
In Jones v. Florida Parole Commission, 944 So.2d 1244 (Fla. 1st DCA 2006), this court affirmed the circuit court’s denial of a petition on the merits, quashed the circuit court’s order imposing a lien on Petitioner’s trust account to recover filing fees, and reversed for further proceedings. Petitioner now petitions this court for a writ of mandamus, asking this court to enforce its mandate and representing that he has not received any refund of the monies taken pursuant to the lien. The Florida Parole Commission has responded to the petition, conceding that Petitioner’s claims are well-taken. Accordingly, the petition is hereby granted, and the circuit court is directed to issue an order complying with the mandate in this court’s case number 1D06-1573 within 15 days of issuance of mandate in this cause.
PETITION GRANTED.
BENTON, PADOVANO, and THOMAS, JJ., concur.